Citation Nr: 1750431	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  12-34 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for traumatic arthropathy.  

4.  Entitlement to service connection for right knee disability.  

5.  Entitlement to service connection for left knee disability.  

6.  Entitlement to service connection for a low back disability.

7.  Entitlement to service connection for sore muscles, bilateral legs, to include as due to an undiagnosed illness.  

8.  Entitlement to service connection for sweating, to include as due to an undiagnosed illness.  

9.  Entitlement to service connection for obstructive sleep apnea, to include as due to service-connected posttraumatic stress disorder (PTSD).  

10.  Entitlement to a higher initial rating for PTSD, rated as 30 percent disabling with additional periods of a temporary total disability rating 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. B., Counsel


INTRODUCTION

The Veteran served on active duty from February to June 1983 and from January 2003 to April 2004 with additional service in the Army National Guard.    

This case comes before the Board of Veterans' Appeals (Board) on appeal from October 2010, August 2013, and July 2014 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

In December 2015, the Veteran provided testimony during an informal conference with a Decision Review Officer (DRO) regarding the issue of service connection for tinnitus.  A report from this conference is of record.  
After requesting a Board hearing regarding the other issues on appeal in January 2013, September 2014, and February 2016 VA Form 9s, the Veteran submitted a May 2016 VA Form 9 in which he listed each of the 10 issues on appeal and indicated that he did not want a hearing before the Board.  The Board finds that the request for a Board hearing is thereby withdrawn.  See 38 C.F.R. § 20.704(e) (2016).  

The issues of service connection for traumatic arthritis, right and left knee disability, low back disability, sore muscles, sweating, and obstructive sleep apnea as well as entitlement to a higher initial rating for PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Bilateral hearing loss, first manifested many years after service, did not have its clinical onset during or as a result of service.

2.  Tinnitus, first manifested many years after service, did not have its clinical onset during or as a result of service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1110, 1112 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2016).

2.  The criteria for service connection for tinnitus are not met.  38 U.S.C.A. §§ 1110, 1112; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Here, neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required, and none is found by the Board.  Indeed, the Veteran received VCAA notice in December 2009, April 2011, and April 2013, prior to the initial adjudication of the issues on appeal.  Therefore, additional notice is not required, and any defect in notice is not prejudicial.  See Shinseki v. Sanders, 556 U.S. 396 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Regarding bilateral hearing loss and tinnitus, the RO has obtained all available service treatment records and all identified treatment records.  The Veteran has not identified any outstanding medical treatment records.  

In addition, the Board finds that the VA examination and medical opinion evidence as it pertains to service connection for bilateral hearing loss and tinnitus disabilities is adequate as it is predicated on a full reading of the service treatment records as well as the medical records contained in the Veteran's claims file.  The examiners considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale for the opinions stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).

Therefore, VA has also fulfilled its duty to assist a veteran in the development of the claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Hearing Loss and Tinnitus

The Veteran contends that he incurred bilateral hearing loss and tinnitus due to in-service noise exposure.  

To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 U.S.C.A.  §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).

The claims file, including a February 2016 VA examination, document a current diagnosis of bilateral hearing loss according the criteria established in 38 C.F.R. § 3.385 as well as tinnitus.  Moreover, the Veteran's claimed noise exposure from weapons training and work in signal support are consistent with the circumstances of his service.  Therefore, his reports are competent and credible and the in-service noise exposure is conceded.  38 U.S.C.A. § 1154(a).  

Nevertheless, the Board finds that the weight of the evidence is against a finding that the Veteran's current bilateral hearing loss and tinnitus are etiologically related to his in-service noise exposure.  

Service treatment records are negative for any complaints, treatment, or diagnosis of hearing loss or tinnitus.  His hearing was noted to be normal upon periodic audiogram testing in September 1986, March 1987, February 1991, and November 1994, and again upon separation examination in March 2004.  In fact, the Veteran's hearing acuity actually improved at several hearing thresholds during this time.  The Veteran specifically denied hearing loss in a September 1999 report of medical history, denied ear nose, or throat trouble in a March 2004 report of medical history, and denied ringing in his ears at that point or during service in a June 2004 post-deployment assessment.  

The Board acknowledges the Veteran's reports that his hearing loss and tinnitus began during service.  However, as noted above, the service treatment records are negative for such symptoms and, in fact, reveal that the Veteran's hearing was normal upon separation and that he denied tinnitus at that time or at any time during his deployment.   

The post-service medical evidence also weighs significantly against a finding of a nexus between an in-service noise exposure and the Veteran's current hearing loss and tinnitus disabilities.  A January 2014 VA examiner found that the Veteran's current hearing acuity could not be assessed due to poor reliability and validity of the audiogram results and found that etiology opinions could not be rendered.  

However, a February 2016 VA examiner concluded that his bilateral hearing loss and tinnitus were not at least as likely than not etiologically related to service.  The examiner found significant that the Veteran's audiograms from 1982 to 1999 and a post-deployment examination in 2004 each revealed hearing thresholds within normal range with no significant shift in hearing acuity.  The examiner also noted that the Veteran had marked "no" to loud noise exposure and denied tinnitus on the 2004 assessment.  The examiner also found significant that the Veteran had a post-service history of occupational noise exposure while working in manufacturing for 18 years.  This VA examiner had the benefit of reviewing the claims file, including the Veteran's statements, and provided a medical opinion, complete with a rationale.  

Although the Board acknowledges the Veteran's contentions that his hearing loss and tinnitus disabilities are etiologically related to his military service, he is not competent to render such an opinion.  To diagnose a specific disability and opine as to the etiology of such symptoms requires medical expertise, which he has not been shown to possess.  See Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The Board also finds that his current contentions made in connection with his claim for service connection benefits are directly contradicted by what he reported during military service in the 2004 post-deployment assessment, as noted by the VA examiner, and are not supported by the medical evidence.  The fact that he never reported any related symptoms during service, that his hearing tests during service demonstrated hearing within normal limits, and that he experienced post-service occupational noise exposure weighs significantly against his claim. 

Finally, the Veteran has not submitted competent medical evidence that his current bilateral hearing loss and tinnitus disabilities were incurred during or due to service.  In fact, the only competent medical evidence of record is the opinion of the VA examiner, which is against the claim. 

The Board further notes that hearing loss and tinnitus or an organic disease of the central nervous system were not demonstrated within the first year following discharge from military service.  Therefore, presumptive service connection is not warranted under 38 C.F.R. §§ 3.307(a) and 3.309(a) (2016). 

Based on the foregoing, the Board finds that the evidence of record does not support a finding of a nexus between the Veteran's current bilateral hearing loss and tinnitus disabilities and in-service noise exposure.  Accordingly, the Board must conclude that the preponderance of the evidence is against the claim for service connection, and it is, therefore, denied.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt rule enunciated in 38 U.S.C.A. § 5107(b).  Because, however, there is not an approximate balance of evidence, that rule is not applicable in this case.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for tinnitus is denied.  



REMAND

Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The types of evidence that indicate that a current disability may be associated with military service includes credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83.

The Veteran contends that he incurred traumatic arthropathy, low back pain, and bilateral knee pain and arthralgia as a result of the physical labor endured during service as well as from a blast of an improvised explosive device (IED).  Each disability or symptom has been demonstrated during VA treatment and the in-service IED explosion is documented.  As such, the Board finds that a VA examination must be provided for each claimed disability or symptom.  

Regarding obstructive sleep apnea, the Veteran contends that his current sleep apnea began during service and, in the alternative, that the weight gain he has experienced due to chronic pain and medication used to treat his service-connected acquired psychiatric disability has either caused or aggravated the disability.  An adequate VA opinion has not been obtained regarding direct service connection and there is no opinion regarding proximate service connection in the record.  The Board finds that a VA examination and opinion must be provided to determine whether the Veteran's obstructive sleep apnea either had onset during or as a result of military service or if the disability was caused or aggravated by a service-connected disability.  

The Veteran contends that he currently experiences sweating and abnormally and chronically sore muscles as a result of an undiagnosed illness.  A VA examiner found only that the examination does not reveal any objective findings, and, therefore, the examiner could not attribute the Veteran's symptoms to any specific clinical diagnosis.  The Board finds that a VA examination and opinion must be obtained regarding whether the Veteran's reported symptoms are objective manifestations of chronic disability resulting from an undiagnosed illness related to the Veteran's Persian Gulf War service or a medically unexplained chronic multisymptom illness which is defined by a cluster of signs or symptoms.

There is evidence that the Veteran's PTSD has worsened since the last VA examination in December 2013.  For example, in a 2016 VA Form 9, the Veteran reported that he recently started hallucinating for the first time.  A veteran must be afforded a thorough and contemporaneous examination when the record does not adequately reveal the current state of his disability.  Hart v. Mansfield, 21 Vet. App. 505, 508 (2007) (citing, inter alia, Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  The record is inadequate and the need for a contemporaneous examination occurs when there is evidence (including a veteran's statements) of a possible increase in disability since the last examination.  Hart, 21 Vet. App. at 508 (citing, inter alia, Snuffer v. Gober, 10 Vet. App. 400, 403 (1997)).  

All outstanding records of ongoing VA and private treatment should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all records of ongoing VA and private treatment and provide releases authorizing VA to obtain all records of private treatment.  Obtain all records identified and authorized.  

2.  Provide the Veteran with a VA examination with a qualified physician regarding the claimed traumatic arthropathy, low back, and bilateral knee symptoms and disabilities.  The claims file must be provided to and reviewed by the examiner.  

The examiner should list all disabilities related to the low back and bilateral knees and should specifically state whether there is a current diagnosis of traumatic arthropathy.  

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's current multiple joint pain, including in the back and knees, is due to a specific disease entity or entities.  If so, the examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that any such disease entity, to include traumatic arthropathy and bilateral knee arthralgia, had its onset in service or is otherwise related to a disease or injury in service.  

If the multiple joint pain is not due to any specific disease entity, the examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that it represents an objective indication of chronic disability resulting from an undiagnosed illness related to the Veteran's Persian Gulf War service or a medically unexplained chronic multisymptom illness which is defined by a cluster of signs or symptoms.  If so, the examiner should also describe the extent to which the illness has manifested.  

In formulating the above opinions, the examiner should comment on the significance, if any, of the Veteran's reports of multiple joint pain in the years since discharge from service and ever since.  

The examiner must provide a rationale for each of the opinions that take into account the Veteran's reports of his history, the reported in-service injuries, exposures, or events, and his current symptoms.  The absence of evidence of treatment of multiple joint pain in service cannot, standing alone, serve as the basis for a negative opinion.  

If the examiner discounts the Veteran's reports, the examiner should provide a reason for doing so.

If the examiner cannot provide an opinion without resort to speculation, the examiner must provide a reason why this is so, and must state whether there is additional evidence that would permit the opinion to be rendered.

3.  Provide the Veteran with a VA examination with a qualified physician to determine whether current obstructive sleep apnea is directly related to service or proximately related to a service-connected disability.  

The claims file must be provided to and reviewed by the examiner.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that current obstructive sleep apnea had onset in service or is otherwise related to a disease or injury in service, including the reported symptoms during service.  

To the extent possible, (likely, unlikely, at least as likely as not) the examiner should also opine whether the Veteran's obstructive sleep apnea was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability, to include his acquired psychiatric disability and any other disability diagnosed by the time of the examination.  If the examiner states the obstructive sleep apnea disability is aggravated by the service-connected disability, although not directly caused by it, the examiner should indicate the degree of additional impairment caused by the service-connected disability beyond the natural progress of the disease prior to the impairment, in terms conforming to the rating schedule.

The examiner should provide reasons for the opinions that take into account the Veteran's reports of his history, the reported in-service injuries, exposures, or events, and his current symptoms.

If the examiner discounts the Veteran's reports, he or she should provide a reason for doing so.

If the examiner cannot provide an opinion without resort to speculation, the examiner must provide a reason why this is so, and must state whether there is additional evidence that would permit the opinion to be rendered.

4.  Provide the Veteran with a VA examination with a qualified physician regarding the claimed sweating and sore muscle disabilities.  The claims file must be provided to and reviewed by the examiner.  

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's claimed sweating and chronically sore muscles are due to a specific disease entity or entities.  If so, the examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that any such disease entity had its onset in service or is otherwise related to a disease or injury in service.  

If the sweating and sore muscles are not due to any specific disease entity, the examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that either represents an objective indication of chronic disability resulting from an undiagnosed illness related to the Veteran's Persian Gulf War service or a medically unexplained chronic multisymptom illness which is defined by a cluster of signs or symptoms.  If so, the examiner should also describe the extent to which the illness has manifested.  

In formulating the above opinions, the examiner should comment on the significance, if any, of the Veteran's reports of sweating and chronically sore muscles in the years since discharge from service and ever since.  

The examiner must provide a rationale for each of the opinions that take into account the Veteran's reports of his history, the reported in-service injuries, exposures, or events, and his current symptoms.  The absence of evidence of treatment of multiple joint pain in service cannot, standing alone, serve as the basis for a negative opinion.  

If the examiner discounts the Veteran's reports, the examiner should provide a reason for doing so.

If the examiner cannot provide an opinion without resort to speculation, the examiner must provide a reason why this is so, and must state whether there is additional evidence that would permit the opinion to be rendered.

5.  Provide the Veteran with a VA mental health examination with an appropriate examiner to ascertain the current severity and manifestations of his service-connected PTSD.  

The claims file must be made available to and reviewed by the examiner.  All testing and evaluation indicated should be conducted and the results of any testing should be reviewed and included prior to completion of the examination reports.  

The examiner should provide the current findings regarding all symptoms associated with the service-connected disability and should opine as to their severity.  The examiner should also describe in detail the Veteran's current level of social and occupational impairment due to his service-disability.  

Any indications that the Veteran's complaints or other symptomatology are not in accord with the objective findings on examination should be directly addressed and discussed in the examination report.

The examiner should specifically opine as to whether the Veteran's disability was impact his ability to obtain and maintain employment consistent with his education and background and without regard to advancing age, to include the types of positions the Veteran could and could not perform.  An explanation should be provided for all opinions provided.

6.  After completion of all requested and necessary development, the AOJ should review the record in light of the new evidence obtained.  If any benefit for which there is a perfected appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case.  Once they are afforded an opportunity to respond, the claim should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
B. T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


